Citation Nr: 9908047	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disorder.

2. Entitlement to an evaluation in excess of 30 percent for 
impairment of the lumbar spine with vertebral deformity at 
T11-12, from September 7, 1993, to January 6, 1998.  

3. Entitlement to an evaluation in excess of 50 percent for 
impairment of the lumbar spine with vertebral deformity at 
T11-12, effective January 7, 1998.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 to November 
1977.  In addition, the veteran served with the New Mexico 
National Guard from April 1966 to August 1973 and was on 
active duty for training, at the relevant period, from 
June 19, 1971 to July 3, 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a right shoulder 
condition and continued a 20 percent evaluation for 
impairment of the lumbar spine with vertebral deformity at 
T11-12.  

In March 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
and hospitalization records.  The Board further ordered that 
the veteran should be scheduled for a VA orthopedic and 
neurological examination to determine the severity of the 
veteran's service-connected low back disorder, and to 
determine the nature and etiology of the veteran's right 
shoulder disorder.  

By rating decision in September 1998, the RO granted a 30 
percent evaluation for service-connected lumbar spine with 
vertebral deformity at T11-12, effective September 7, 1993.  
The RO further granted a 50 percent evaluation for this 
condition, effective January 7, 1998.  

The claim for service connection for a right shoulder 
disorder will be discussed in the remand portion of this 
decision.


FINDING OF FACT

The veteran's lumbar spine impairment with vertebral 
deformity is manifested by severe limitation of motion and 
complaints of pain, which limit strenuous physical activity.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected impairment of the lumbar spine with vertebral 
deformity at T11-12 have been met; the criteria for an 
evaluation in excess of 50 percent have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

By letter dated in June 1971, F.R.H., M.D., indicated that 
the veteran sustained fractures of the 11th and 12th thoracic 
vertebrae following an automobile accident four days earlier.  
A statement of medical examination and duty status, dated in 
June 1971, indicated that the veteran was driving his 
personal vehicle from annual training at Fort Bliss, Texas, 
to duty in Albuquerque, New Mexico, when he sustained 
multiple injuries in an automobile accident.  The document 
indicated that the injury was considered to have been 
incurred in the line of duty.  

In July 1980, the veteran filed an initial claim for VA 
benefits for service connection for osteoarthritis of the 
back, with a severe fracture of the mid-spine and chronic 
back strain, resulting from an accident.  

A VA examination was conducted in September 1980.  The 
veteran indicated that any prolonged activity of any type 
resulted in severe back pain and loss of sleep.  X-ray 
examination indicated spina bifida occulta at S1, compression 
at T11-12, and open sacroiliac joints.  Range of motion 
testing showed 85 degrees of forward flexion, 30 degrees of 
backward extension, 35 degrees of lateral flexion, and 
30 degrees of rotation.  The examiner noted bilateral muscle 
spasms, but no tenderness.  The examiner indicated diagnoses 
of lumbosacral strain and a compression fracture at T11-12.  

By rating decision in October 1980, the RO granted service 
connection for impairment of the lumbar spine with vertebral 
deformity at T11-12.  In September 1993, the veteran 
requested a reevaluation of his back condition, as it had 
worsened over the years.  The veteran indicated that he was 
no longer able to work in the field and had been a sign 
painter for the previous 20 years.  In January 1994, the 
veteran again requested an increase in his compensation for 
his service-connected disability.  

The record contains VA outpatient treatment records from July 
1992 to December 1993.  In July 1992, the veteran indicated 
low back pain on the right with radiation, which was 
increased by over-extension and prolonged sitting in one 
position.  The veteran indicated that he worked hanging 
billboards from scaffolds and used non-steroidal 
antiinflammatory drugs for treatment.  The examiner indicated 
an impression of right L5-S1 pain with minimal sacroiliac 
component.  In August 1992, the examiner noted that the 
veteran had an almost full resolution of pain with medication 
and continued to be extremely active.  In December 1992, the 
examiner indicated that the veteran continued to be active at 
work with a low amount of pain and with limited use of back 
exercises.  The veteran complained of increased back pain at 
the end of the workday in April 1993.  The examiner noted no 
radiation and the veteran indicated that his back pain would 
wake him some nights.  On physical examination, tenderness at 
the right S1, L4-5, and L5-S1 facet areas was noted.  An 
impression of chronic lower back pain secondary to right 
L5-S1 facet and right sacroiliac joint dysfunction.  In 
August 1993, the examiner noted that the veteran no longer 
had significant pain in his lower back.  In December 1993, 
the veteran reported a return of sacroiliac joint pain and 
stiffness following prolonged periods of no position changes.  
Physical examination showed preserved range of motion in all 
directions with tenderness over the right sacroiliac joint.  

In a statement, filed with his VA Form 9, substantive appeal, 
in August 1994, the veteran stated that he was originally 
treated for his injuries in June 1971 at Kirkland Air Force 
Base Hospital.  He indicated that the physicians told him 
that his back damage was permanent and could result in use of 
a back brace or wheelchair in the future.  The veteran stated 
that following his initial hospitalization, his back got 
better for a time, but he was again treated during overseas 
service in Germany.  Following this treatment the veteran was 
put on medical profile, and his standing and marching were 
limited.  The veteran reported that the pain continued, and 
he did not receive relief from treatment at the VA from 1977 
to 1992.  

At a hearing before an RO hearing officer in May 1995, the 
veteran testified that he must walk very carefully to protect 
his back.  He indicated that he had some periods of relief 
from the lower back pain, but it never fully went away.  
Transcript,  p. 1.  He stated that after sitting in any one 
position for a period of time, he must lie down flat to 
prevent his back from locking up.  The veteran indicated that 
the pain radiated into his right hip occasionally.  
Transcript, p. 2.  The veteran testified that he could bend 
forward and sideways to the full range, but doing so caused 
pain.  Transcript, p. 3.  The veteran stated that he was not 
currently employed and was going to school to upgrade his 
skills to find suitable permanent employment without 
physically demanding requirements.  He indicated that he had 
not been regularly employed as a sign-painter since 1992 or 
1993, and was unable to sit in the same position for a long 
period, do any heavy lifting, or climb up and down 
scaffolding.  Transcript, pp. 5-6.  He testified that the 
pain affected his concentration as well.  Transcript, p 6.  

A VA examination was conducted in September 1995.  The 
veteran provided a history of a compression fracture of T11-
12 in 1970, with some rehabilitation and physical therapy 
subsequent.  He indicated that he was presently employed as a 
student and had difficulty with progressive pressure and 
discomfort in his lower lumbosacral area and in the right 
sacroiliac area.  The examiner indicated that the veteran was 
being treated at a VA pain clinic with steroid injections and 
medication.  No symptoms of lower extremity radiculopathy 
were noted.  Range of motion testing showed lateral flexion 
of 40 degrees bilaterally, rotation of 50 degrees 
bilaterally, and forward flexion of 75 degrees.  The examiner 
noted no tenderness over the T11-12 area.  The examiner 
indicated an impression of a compression fracture of T11-12 
with lower back discomfort presently exhibiting no historical 
or clinical evidence to suggest any lower extremity 
radiculopathy.  No gross abnormality was noted on thoracic 
spine X-ray examination.  

The veteran submitted in support of his claim an excerpt from 
a medical text which explained nervous system involvement in 
the dorsal and lumbar nerves.  

In March 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
and hospitalization records.  The Board further ordered that 
the veteran should be scheduled for a VA orthopedic and 
neurological examination to determine the severity of the 
veteran's service-connected low back disorder.  By letter 
dated in September 1997, the RO requested that the veteran 
identify all health care providers for treatment for his back 
disorder since December 1993 and for treatment following his 
June 1971 automobile accident.  The record contains no 
response from the veteran to this request.  VA examinations 
were conducted in January 1998.  

A VA neurological examination was conducted in January 1998.  
The examiner indicated that the veteran's claims file was 
available for review.  The veteran reported an initial injury 
to his back in 1971 in a motor vehicle accident.  
He indicated complaints of lower back pain and right hip 
pain, with no true radicular pain.  Sensory examination 
showed intact pinprick sensation in both lower extremities.  
Motor examination revealed normal strength in his arms and 
legs without atrophy or fasciculations.  The examiner 
indicated a diagnosis of status post lumbar injury without 
evidence of acute lumbar radiculopathy.  The examiner further 
indicated that the functional impairment from the veteran's 
lower back condition would be no prolonged standing, no 
prolonged walking, and no lifting or carrying heavy objects 
over 20 pounds.  

A VA orthopedic examination was conducted in January 1998.  
The veteran reported a history of injury in 1971.  He 
indicated that he had been treated intermittently for this 
injury, but the frequency of treatment and severity of 
symptoms had progressed recently.  He stated that he had 
constant pain in his low back, which became more severe with 
strenuous physical activity requiring bending, stooping, 
twisting, lifting, or climbing.  The veteran indicated that 
he was currently self-employed as a sign fabricator and 
installer and performed rather vigorous physical work, 
including climbing and lifting objects.  He stated that he 
worked about 10 hours per day five-to-six days per week.  The 
veteran usually found it necessary to stop working for an 
hour or two per day to relieve some of his back discomfort.  
The veteran had been treated with cortisone injections and 
used a transcutaneous electrical nerve stimulation (TENS) 
unit.  He reported some difficulty sleeping due to back pain.  

Physical examination of the spine revealed no areas of 
contour abnormality and no muscular or bony tenderness.  
Range of motion testing showed forward flexion of 60 degrees 
with reversal of the lumbar lordosis, extension of 10 
degrees, lateral flexion of 20 degrees bilaterally, and 
rotation of 40 degrees bilaterally with minimal complaints of 
discomfort at the terminal ranges of motion.  Palpable 
tenderness to the right paralumbar and iliolumbar regions, 
and the right sacroiliac joint were noted.  

A VA X-ray examination in January 1998 revealed impressions 
of osteopenia with multilevel degenerative changes worse at 
the L5-S1 facets, and T11-12 compression fractures.  Minimal 
degenerative sacroiliac joint changes were also noted.  In an 
orthopedic addendum, dated in March 1998, the examiner noted 
the lumbar spine X-ray findings and indicated diagnoses of 
lumbar spondylosis, healed compression fractures of T11, T12, 
and spinal osteopenia.  

By rating decision in September 1998, the RO granted an 
increased evaluation of 30 percent effective in September 
1993.  A 50 percent award was granted effective in January 
1998, following the VA examination.  The RO indicated that 
this was the earliest date of which it was factually 
ascertainable that an increase in disability he occurred.  
The RO stated that it was withdrawing the notice of 
disagreement as to this issue, as it was a partial grant of 
benefits sought.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Limitation of motion of the lumbar spine is awarded a 10 
percent evaluation for slight limitation, a 20 percent 
evaluation for moderate limitation and a 40 percent 
evaluation for severe limitation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Residuals of a vertebra fracture are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

In the instant case, the VA examiner in January 1998 
indicated diagnoses of osteopenia, with multilevel 
degenerative changes and a compression fracture at T11-12.  
Flexion of 60 degrees, extension of 10 degrees, lateral 
flexion of 20 degrees bilaterally, and rotation of 40 degrees 
bilaterally was noted.  The examiner indicated that the 
veteran had minimal complaints of discomfort at the terminal 
ranges of motion.  The VA examiner in September 1995, noted 
forward flexion of 75 degrees, lateral flexion of 40 degrees 
bilaterally, and rotation of 50 degrees bilaterally.  The 
veteran testified in May 1995 that he could bend forward and 
sideways to the full range, but doing so caused pain.  He 
indicated that he was unable to sit for long periods, do 
heavy lifting, or climb scaffolding due to his back pain and 
would have to rest during his workday.  VA treatment records 
from July 1992 to December 1993, indicated that the veteran 
continued to work with a limited amount of pain.  Preserved 
range of motion was noted in all directions in December 1993.  

The VA examiner in September 1980 indicated range of motion 
of 85 degrees of forward flexion, 30 degrees of extension, 35 
degrees of lateral flexion and 30 degrees of rotation.  Prior 
to 1993, the veteran's complaints of pain were minimal, and 
the record contains little indication of substantial range of 
motion.  The evidence from about 1993 indicated increased 
complaints of pain and interference with employment as well 
as increased limitation of motion on VA examination in 
September 1995 and January 1997.  It appears that during the 
1993-1998 period the veteran's effective capacity to move and 
bend his back deteriorated.  Although the record is not 
without a measure of ambiguity, the disability picture as a 
practical matter probably displays close to severe limitation 
of motion. 

The veteran argued that the Schedule provides for a rating of 
60 percent under diagnostic code 5293 for pronounced 
intervertebral disc syndrome.  The medical evidence does not 
contain a diagnosis of any intervertebral disc syndrome.  In 
addition, he does not exhibit the degree of neuropathy 
consistent with the criteria  for the 60 percent evaluation.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's back disorder.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected back 
condition causes marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The veteran has indicated that he 
must stop working to rest, and has missed work due to his 
back pain.  To the extent that his employment is impaired by 
his service-connected disabilities, the evaluations assigned 
herein under the Schedule contemplate such level of 
interference.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  


ORDER

Entitlement to an evaluation of 50 percent for impairment of 
the lumbar spine with vertebral deformity at T11-12 from 
September 7, 1993, to January 6, 1998, is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.  

Entitlement to an evaluation in excess of 50 percent for 
impairment of the lumbar spine with vertebral deformity at 
T11-12 from September 7, 1993, is denied.




REMAND

In the March 1997 remand, the Board stated that the RO should 
contact the veteran and obtain the names and addresses of all 
medical care providers who provided treatment following his 
June 1971 automobile accident.  The RO was instructed to take 
"special care" to obtain the June 1971 records from 
Guadalupe General Hospital in Santa Rosa, New Mexico.  By 
letter in September 1997, the RO requested that the veteran 
identify all health care provides that provided treatment 
following his June 1971 automobile accident.  The veteran did 
not respond.  It appears that "419 Rasa" may not have been 
his correct mailing address. 

In addition, the Board indicated that the veteran should be 
afforded a VA orthopedic and neurological examination to 
determine, in part, the nature and etiology of his right 
shoulder disorder.  The Board specifically requested that the 
examiner express an opinion as to whether or not the 
veteran's current right shoulder disorder was related to the 
bursitis for which he was treated during active service or to 
any other incident of service.  On an orthopedic addendum, 
dated in March 1998, the VA examiner indicated that he did 
not believe that the veteran's current shoulder problem was a 
direct result of his injury, incurred during active service.  
The examiner did not provide an opinion as to any nexus 
between the veteran's diagnosed bursitis during service and 
his current right shoulder condition.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should attempt to contact the 
veteran at his last address of record and 
again request the names and addresses of 
all medical care providers who treated 
the veteran for his right shoulder 
condition since December 1993.  After 
securing the necessary release, the RO 
should attempt to obtain these records.

2. The RO should contact the veteran and 
obtain the names and address of all 
medical care providers who treated him 
following his June 1971 automobile 
accident.  After securing the necessary 
release, the RO should attempt to obtain 
these records.  

3. The RO should attempt to obtain the 
necessary release, and request all 
treatment and hospitalization records 
from Guadalupe General Hospital in Santa 
Rosa , New Mexico following the veteran's 
June 1971 automobile accident.  

4. After obtaining the necessary release, 
the RO should request any hospitalization 
records and treatment at Kirkland Air 
Force Base Hospital following injury in 
June 1971.  

5. Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination, to 
determine the nature and etiology of his 
right shoulder disorder.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
express an opinion as to whether any 
current right shoulder disorder is 
related to the bursitis for which he was 
treated during active service or to any 
other incident of service.  

6. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

7. The RO should then adjudicate the claim 
for service connection for a right 
shoulder disorder.  If the claim remains 
denied, the veteran should be furnished 
with an appropriate supplemental 
statement of the case.  The veteran 
should then be afforded the applicable 
time period in which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 
- 14 -


- 1 -


